UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ELOUISE PEPION COBELL, et al.,

                             Plaintiffs,

     v.                                             Civil Action No. 96-01285 (TFH)

SALLY JEWELL, Secretary of the
Interior, et al.,

                             Defendants.


                                           ORDER
       Pending before the Court is Plaintiffs’ Emergency Motion to Stay Distribution of

Settlement Funds that are Subject to Pending Appeal. Plaintiffs seek to withhold $8.2 million in

expense reimbursement claims from the settlement distribution in addition to the $48 million in

settlement funds that are already expected to be withheld for various reasons. Upon

consideration of the parties’ submissions and the record in this case, it is now

       ORDERED, that Plaintiffs’ Motion to Stay Distribution [ECF No. 4059] is DENIED.

This Court has previously denied Plaintiffs’ expense application for the funds Plaintiff now seeks

to withhold. See Order Granting Final Approval to Settlement, July 26, 2011 [ECF No. 3850];

Order Denying Plaintiffs’ Motion for Reconsideration of Class Representatives’ Expense

Application, March 20, 2014 [ECF No. 4034]. Plaintiffs have given this Court no reason to

withhold these funds from the settlement distribution.

       SO ORDERED.

August 28, 2014                                  __________________________________
                                                            Thomas F. Hogan
                                                    Senior United States District Judge